DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110128272) in view of Ishizaki et al. (US 20100328259).
Regarding claim 1, Chen discloses (Figs. 1-4) a display panel, comprising: a driving module comprising a clock control module (22) and a common voltage signal line (251, 261) electrically connected to the clock control module (electrically connected to 22 via 23 and 24), wherein the common voltage signal line is input with a differential square wave signal (section 0022), the common voltage signal line comprises a first signal line (251) and a second signal line (261), and a phase of a first voltage signal in the first signal line is opposite to a phase of a second voltage signal in the second signal line (Fig. 3), wherein the common electrode layer (273) is electrically connected to the common voltage signal line.
Chen does not necessarily disclose a display module comprising a color filter substrate and a common electrode layer disposed on the color filter substrate.

Regarding claim 2, Chen discloses (Figs. 1-4) the first voltage signal and the second voltage signal are both square wave signals, and a frequency of the square wave signal is equal to a frame rate (sections 0025-0027).
Regarding claim 6, Chen does not necessarily disclose the display module further comprises an array substrate disposed opposite to the color filter substrate and a liquid crystal layer disposed between the color filter substrate and the array substrate, and the common electrode layer is disposed between the color filter substrate and the liquid crystal layer.
Ishizaki discloses (Figs. 1A-32G) the display module further comprises an array substrate (21) disposed opposite to the color filter substrate (41) and a liquid crystal layer (6) disposed between the color filter substrate and the array substrate, and the common electrode layer (43) is disposed between the color filter substrate and the liquid crystal layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ishizaki to obtain a color liquid crystal display.
Regarding claim 7, Chen does not necessarily disclose the display module further comprises a touch module, the touch module comprises a plurality of first touch electrodes parallel to each other and a plurality of second touch electrodes parallel to each other, and the plurality of first touch electrodes and the plurality of second touch electrodes cross each other to form a mutual capacitance structure.

Regarding claim 8, Chen does not necessarily disclose the plurality of first touch electrodes and the plurality of second touch electrodes are both disposed on a side of the color filter substrate facing away from the array substrate, each of the plurality of first touch electrodes comprises a plurality of first electrodes spaced apart, each of the plurality of second touch electrodes comprises a plurality of second electrodes connected to each other, and the plurality of first electrodes are connected to each other by a bridge structure.
Ishizaki discloses (Figs. 1A-32G) the plurality of first touch electrodes (52, 43) and the plurality of second touch electrodes (55, 44) are both disposed on a side of the color filter substrate (41) facing away from the array substrate, each of the plurality of first touch electrodes comprises a plurality of first electrodes (43n) spaced apart, each of the plurality of second touch electrodes comprises a plurality of second electrodes (44) connected to each other, and the plurality of first electrodes are connected to each other by a bridge structure (43D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ishizaki to obtain a touch display that enables information input.
Regarding claim 9, Chen does not necessarily disclose the plurality of first touch electrodes are disposed between the color filter substrate and the common electrode layer, and 
Ishizaki discloses (Figs. 1A-32G; in particular Figs. 22-24) various arrangements of the first and second touch electrodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have particular arrangement of the touch electrodes, substrates, and layers, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, Chen discloses (Figs. 1-4) a display panel, comprising: a driving module comprising a clock control module (22) and a common voltage signal line (251, 261) electrically connected to the clock control module (electrically connected to 22 via 23 and 24), wherein the common voltage signal line is input with a differential square wave signal (section 0022); and the common electrode layer (273) is electrically connected to the common voltage signal line.
Chen does not necessarily disclose a display module comprising a color filter substrate and a common electrode layer disposed on the color filter substrate.
Ishizaki discloses (Figs. 1A-32G) a display module comprising a color filter substrate (41) and a common electrode layer (43) disposed on the color filter substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ishizaki to obtain a color display.
Regarding claim 11, Chen discloses (Figs. 1-4) the common voltage signal line comprises a first signal line (251) and a second signal line (261), and a phase of a first voltage signal in the first signal line is opposite to a phase of a second voltage signal in the second signal line (Fig. 3).

Regarding claim 16, Chen does not necessarily disclose the display module further comprises an array substrate disposed opposite to the color filter substrate and a liquid crystal layer disposed between the color filter substrate and the array substrate, and the common electrode layer is disposed between the color filter substrate and the liquid crystal layer.
Ishizaki discloses (Figs. 1A-32G) the display module further comprises an array substrate (21) disposed opposite to the color filter substrate (41) and a liquid crystal layer (6) disposed between the color filter substrate and the array substrate, and the common electrode layer (43) is disposed between the color filter substrate and the liquid crystal layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ishizaki to obtain a color liquid crystal display.
Regarding claim 17, Chen does not necessarily disclose the display module further comprises a touch module, the touch module comprises a plurality of first touch electrodes parallel to each other and a plurality of second touch electrodes parallel to each other, and the plurality of first touch electrodes and the plurality of second touch electrodes cross each other to form a mutual capacitance structure.
Ishizaki discloses (Figs. 1A-32G) the display module further comprises a touch module (50), the touch module comprises a plurality of first touch electrodes (52, 43) parallel to each other and a plurality of second touch electrodes (55, 44) parallel to each other, and the plurality of first touch electrodes and the plurality of second touch electrodes cross each other to form a mutual capacitance structure. It would have been obvious to one of ordinary skill in the art 
Regarding claim 18, Chen does not necessarily disclose the plurality of first touch electrodes and the plurality of second touch electrodes are both disposed on a side of the color filter substrate facing away from the array substrate, each of the plurality of first touch electrodes comprises a plurality of first electrodes spaced apart, each of the plurality of second touch electrodes comprises a plurality of second electrodes connected to each other, and the plurality of first electrodes are connected to each other by a bridge structure.
Ishizaki discloses (Figs. 1A-32G) the plurality of first touch electrodes (52, 43) and the plurality of second touch electrodes (55, 44) are both disposed on a side of the color filter substrate (41) facing away from the array substrate, each of the plurality of first touch electrodes comprises a plurality of first electrodes (43n) spaced apart, each of the plurality of second touch electrodes comprises a plurality of second electrodes (44) connected to each other, and the plurality of first electrodes are connected to each other by a bridge structure (43D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ishizaki to obtain a touch display that enables information input.
Regarding claim 19, Chen does not necessarily disclose the plurality of first touch electrodes are disposed between the color filter substrate and the common electrode layer, and the plurality of second touch electrodes are disposed between the array substrate and the liquid crystal layer.
Ishizaki discloses (Figs. 1A-32G; in particular Figs. 22-24) various arrangements of the first and second touch electrodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have particular arrangement .
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Ishizaki in view of Lee et al. (US 20150212643).
Regarding claim 3, Chen does not necessarily disclose the driving module further comprises a circuit board, and the first signal line and the second signal line are connected in series with a resistance element on the circuit board.
Lee discloses (Figs. 1-16) the driving module further comprises a circuit board (Fig. 14), and the first signal line (A2) and the second signal line (B2) are connected in series with a resistance element (R1, R2) on the circuit board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to obtain a touch signal and so that touch sensitivity may be increased.
Regarding claim 4, Chen does not necessarily disclose the driving module further comprises an operational amplifier module, and the first signal line and the second signal line are both connected to the operational amplifier module to synthesize the first voltage signal and the second voltage signal into a third voltage signal and output the third voltage signal to the common electrode layer.
Lee discloses (Figs. 1-16) the driving module further comprises an operational amplifier module (420), and the first signal line and the second signal line are both connected to the operational amplifier module to synthesize the first voltage signal and the second voltage signal into a third voltage signal and output the third voltage signal to the common electrode layer (sections 0077, 0081). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 5, Chen does not necessarily disclose the third voltage signal is a direct-current (DC) voltage signal.
Lee discloses (Figs. 1-16) the third voltage signal is a direct-current (DC) voltage signal (sections 0077, 0081). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to obtain a touch signal and so that touch sensitivity may be increased.
Regarding claim 13, Chen does not necessarily disclose the driving module further comprises a circuit board, and the first signal line and the second signal line are connected in series with a resistance element on the circuit board.
Lee discloses (Figs. 1-16) the driving module further comprises a circuit board (Fig. 14), and the first signal line (A2) and the second signal line (B2) are connected in series with a resistance element (R1, R2) on the circuit board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to obtain a touch signal and so that touch sensitivity may be increased.
Regarding claim 14, Chen does not necessarily disclose the driving module further comprises an operational amplifier module, and the first signal line and the second signal line are both connected to the operational amplifier module to synthesize the first voltage signal and the second voltage signal into a third voltage signal and output the third voltage signal to the common electrode layer.
Lee discloses (Figs. 1-16) the driving module further comprises an operational amplifier module (420), and the first signal line and the second signal line are both connected to the 
Regarding claim 15, Chen does not necessarily disclose the third voltage signal is a direct-current (DC) voltage signal.
Lee discloses (Figs. 1-16) the third voltage signal is a direct-current (DC) voltage signal (sections 0077, 0081). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to obtain a touch signal and so that touch sensitivity may be increased.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871